Citation Nr: 1106027	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-39 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Type II diabetes (to 
include impotence and diabetic retinopathy) to include as due to 
exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1971 through July 1975.  
He received several awards and commendations to include the 
National Defense Service Medal, the Vietnam Service Medal, and 
the Republic of Vietnam Campaign Medal.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in June 2008.  A transcript of this 
hearing has been associated with the claims file.  

In September 2008 the Board issued a decision denying service 
connection for the claimed diabetes mellitus.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2010, the Court issued a 
Memorandum Decision vacating the Board decision and remanding for 
readjudication.
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his diabetes and associated 
complications are related to exposure to Agent Orange 
(herbicides) while in service.  The earliest evidence of diabetes 
is a private medical record dated in October 2005 which shows 
that the Veteran had been treated for diabetes since January 
1998, approximately 23 years after service.  

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service." 
38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, 
if a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for several 
disorders, to include Type II diabetes mellitus.  38 C.F.R. § 
3.309(e).  

Although the Veteran was awarded the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal, there is no evidence that 
he actually served in Vietnam.  In fact, the Veteran does not 
contend that he served in Vietnam; rather he contends that he 
served in Thailand.  Specifically, the Veteran contends that he 
served at the Air Force Base in Nakhon Phanom.      

Recent findings indicate that herbicides were also used in 
Thailand.  In May 2010, VA published a "Compensation & Pension 
(C&P) Service Bulletin" which establishes "New Procedures for 
Claims Based on Herbicide Exposure in Thailand and Korea."  In 
explaining the need for the new procedures, the bulletin noted 
that there was significant use of herbicides on the fenced in 
perimeters of military based in Thailand intended to eliminate 
vegetation and ground cover for base security purposes.  VA 
determined that a special consideration of herbicide exposure on 
a facts found or direct basis should be extended to those 
veterans whose duties placed them on or near the perimeters of 
Thailand military bases.  It was noted that the majority of 
troops in Thailand during the Vietnam era were stationed at the 
Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, 
Udorn, Takhli, Korat, and Don Muang.  It was also noted that "if 
a US Air Force Veteran served on one of these air bases as a 
security policeman, security patrol dog handler, member of a 
security police squadron, or otherwise served near the air base 
perimeter, as shown by MOS (military occupational specialty, 
performance evaluations, or other credible evidence, then 
herbicides exposure should be acknowledged on a facts found or 
direct basis.  However, this applies only during the Vietnam era, 
from February 28, 1961 to May 7, 1975."  

The Veteran served in the Air Force and his DD 214 shows his MOS 
to be "81150 SCTY SPCL" which appears to translate to 
"security specialist."  Unfortunately, the Veteran's service 
records are unavailable.  A September 2006 formal finding on the 
unavailability of the Veteran's service records outlines the 
efforts made by VA to obtain these records.  Therefore there is 
presently no official confirmation that the Veteran actually 
served in Thailand and, is thus, entitled to presumptive service 
connection for his diabetes mellitus.  

However, as was noted in the July 2010 Court Memorandum Decision, 
it appears that VA did not attempt to verify the Veteran's 
claimed service in Thailand through other readily available 
alternate sources, such as seeking out morning reports or unit 
records.     

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's claimed 
Thailand service.  Specifically, the AMC/RO should direct the 
U.S. Army and Joint Services Records Research Center (JSRRC) to 
review morning reports, unit records as well as any additional 
pertinent records from the United States Air Force Base at Nakhon 
Phanom.  After reviewing these reports the JSRRC should note 
whether there is evidence that the Veteran served at Nakhon 
Phanom at anytime during his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's claimed 
service at Nakhon Phanom during his 
military service.  In particular, the JSRRC 
should review morning reports and unit 
records as well as any additional pertinent 
records from the United States Air Force 
Base at Nakhon Phanom (Thailand) and note 
whether there is evidence that the Veteran 
served at Nakhon Phanom at anytime during 
his military service.  

2.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, to include the 
Veteran's sworn testimony, with respect to 
whether the Veteran served at Nakhon 
Phanom at anytime during his military 
service and, is thus, entitled to the 
presumption.  

3.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete the 
claim should be readjudicated with 
consideration of the May 2010 VA C&P 
Service Bulletin regarding the presumption 
of exposure to herbicides for certain 
veterans that served in Thailand.  If the 
claim is still denied the AMC/RO must 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


